DETAILED ACTION
1.	This communication is in response to the amendment filed on 2/2/2022. After a thorough search and examination of the present application and in light of the prior art made of record, claims 21-40 (renumbered as 1-20) are allowed.



Reasons for allowance
2.	With respect to claim 21 the prior art does not teach or fairly suggest a re-useable private tree that retains relative information and that represents a shared read-only tree that is not directly accessible to the at least one consumer, the read- only tree including nodes that have uni-directional pointers such that the nodes of the re-useable private tree do not have pointers to parent nodes, the nodes in the read- only tree corresponding to respective elements of the at least one statement of the source code; and a public tree that retains consumer-specific information and that is accessible to the at least one consumer, the public tree comprising at least a root node that has a pointer to a root node of the re-useable private tree.

	With respect to claim 27 the prior art does not teach or fairly suggest a re-useable first tree that represents a shared read-only tree that is not directly accessible to the at least one consumer, the read-only tree including nodes that have uni-directional pointers such that the nodes of the first tree do not have pointers to parent nodes, the nodes in the read-only tree corresponding to respective elements of the at least one statement of the source code; and a second tree that is accessible to the at least one consumer, the second tree comprising at least a 

	With respect to claim 33 the prior art does not teach or fairly suggest a re-useable first tree that represents a shared read-only tree that is not directly accessible to the at least one consumer, the read-only tree including nodes that have uni-directional pointers such that the nodes of the first tree do not have pointers to parent nodes, the nodes in the read-only tree corresponding to respective elements of the at least one statement of the source code; and a second tree that is accessible to the at least one consumer, the second tree comprising a plurality of nodes that wrap corresponding nodes of the first tree, the second tree comprising at least a root node that has a pointer to a root node of the first tree.

	With respect to claim 38 the prior art does not teach or fairly suggest a read-only private tree representing at least one statement of source code, the read-only private tree including at least one node that includes at least one uni-directional pointer comprising a pointer from a parent node of the read-only private tree to a child node of the read-only private tree, the at least 


Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        February 11, 2022